Dismissed and Memorandum Opinion filed August 10, 2006







Dismissed
and Memorandum Opinion filed August 10, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00565-CR
____________
 
JUSTIN TRUMON JACKSON, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
21st District Court
Washington County, Texas
Trial Court Cause No. 14,562
 

 
M E M O R A N D U M   O P I N I O N




Appellant
entered a guilty plea to aggravated robbery.  As part of the plea agreement,
the state agreed to recommend a maximum sentence of confinement for twenty
years.  See Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003)
(stating sentence‑bargaining may be for recommendations to the court on
sentences, including a recommended Acap@ on sentencing);  Waters v. State,
124 S.W.3d 825, 826 (Tex. App.CHouston [14th Dist.] 2003, pet. ref=d) (holding that a conviction based
on an agreement capping punishment is subject to restrictions on appeals from
plea bargains).  As part of appellant=s plea agreement, he executed a
separate waiver of his right of appeal.  On April 18, 2006, the trial court
sentenced appellant to confinement for eighteen years in the Institutional
Division of the Texas Department of Criminal Justice and ordered restitution in
the amount of $4,664.10.  Appellant filed a pro se notice of appeal.  We
dismiss the appeal.  
The
trial court entered a certification of the defendant=s right to appeal in which the court
certified that the defendant waived the right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court=s certification is included in the
record on appeal.  See Tex. R.
App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed August
10, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).